Citation Nr: 0712912	
Decision Date: 05/01/07    Archive Date: 05/15/07

DOCKET NO.  04-02 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to an increased evaluation for post-traumatic 
stress disorder, currently evaluated as 70 percent disabling.

2. Entitlement to an evaluation of 70 percent for post-
traumatic stress disorder prior to December 29, 2000.

3. Entitlement to an effective date earlier than December 29, 
2000, for a grant of entitlement to a total disability rating 
based on individual unemployability (TDIU) due to service-
connected disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty from January 1941 to 
September 1945.  This appeal arises from a December 2002 
rating decision of the Department of Veterans Affairs (VA), 
St. Petersburg, Florida, regional office (RO).

The veteran's VA Form 9 received in December 2003 identified 
the three issues listed on the first page of this document as 
those he wished to perfect on appeal before the Board of 
Veterans' Appeals (Board).

The Board notes that a June 2004 Board decision was vacated 
and remanded by a March 2005 United States Court of Appeals 
for Veterans Claims order.  These issues were then remanded 
by the Board in May 2005, for further development.  That 
development having been completed, these claims now return 
before the Board.

In May 2004, the Board granted the veteran's motion to 
advance this case on the docket due to the veteran's advanced 
age.  38 C.F.R. § 20.900(c)(2006).


FINDINGS OF FACT

1.  The veteran's post-traumatic stress disorder is 
manifested by difficulty in adapting to stressful 
circumstances (including work or a worklike setting); and 
inability to establish and maintain effective relationships.  
It is not manifested by total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.

2. A December 1996 rating decision denied an evaluation in 
excess of 10 percent for post-traumatic stress disorder.  The 
veteran did not appeal this decision.

3. An informal claim for an increased evaluation for post- 
traumatic stress disorder was received on December 29, 2000; 
clinical data received subsequent to the claim, including 
findings on a November 2002 VA examination, resulted in an 
award of a 70 percent evaluation for post-traumatic stress 
disorder from December 29, 2000.

4. The post-traumatic stress disorder was exhibited by no 
more than occupational and social impairment due to mild or 
transient symptoms which decreased work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress prior to December 29, 2000.

5. A formal claim for TDIU was received in July 2002.

6. The veteran first met the schedular criteria for TDIU 
effective December 29, 2000, the effective date of the 70 
percent evaluation for post-traumatic stress disorder; it was 
not factually ascertainable that he was unable to secure or 
follow a substantially gainful occupation due to his service- 
connected disabilities prior to December 29, 2000.


CONCLUSIONS OF LAW

1. The criteria for an evaluation in excess of 70 percent for 
post-traumatic stress disorder have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, 
Diagnostic Code 9411 (2006).

2. The criteria for a rating greater than 10 percent prior to 
December 29, 2000, for post-traumatic stress disorder, are 
not met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 
(2003); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2006).

3. The criteria for assigning an effective date earlier than 
December 29, 2000, for TDIU, are not met. 38 U.S.C.A. § 5110 
(West 2002); 38 C.F.R. §§ 3.400, 4.16 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran was provided with the notice 
required by the VCAA by letters dated in September 2002, 
April 2003, and June 2005.  The originating agency 
essentially asked the veteran to submit any pertinent 
evidence in his possession, and informed him of the evidence 
required to substantiate his claims, the information required 
from him to enable VA to obtain evidence on his behalf, the 
assistance that VA would provide to obtain evidence on his 
behalf, and that he should submit such evidence or provide VA 
with the information necessary for VA to obtain such evidence 
on his behalf.  Therefore, the Board finds that he was 
provided with the notice required by the VCAA.

Moreover, all available evidence pertaining to the veteran's 
claim has been obtained.  The record before the Board 
contains service medical records and post-service medical 
records, which will be addressed as pertinent, particularly, 
the veteran's VA outpatient treatment records and reports of 
VA examination.  In addition, neither the veteran nor his 
representative has identified any additional pertinent 
evidence that could be obtained to substantiate the claim.  
The Board is also unaware of any such evidence.  Therefore, 
the Board is satisfied that VA has complied with its duty to 
assist the veteran in the development of the facts pertinent 
to this claim.

The record also reflects that the originating agency 
readjudicated the veteran's claim following the provision of 
the required notice and the completion of all indicated 
development of the record.  There is no indication in the 
record or reason to believe that the ultimate decision of the 
originating agency on the merits of the claim would have been 
different had complete VCAA notice been provided at an 
earlier time.

For the above reasons, it is not prejudicial to the appellant 
for the Board to proceed to finally decide the issues 
discussed in this decision.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Quartuccio, 16 Vet. App. 183; Sutton 
v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. 
App. 384 (1993); see also 38 C.F.R. § 20.1102 (2006) 
(harmless error).

The record before the Board contains post-service medical 
records which will be addressed as pertinent, particularly, 
the veteran's VA treatment records and reports of VA 
examinations.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss in detail the extensive evidence submitted 
by the veteran or on his behalf.  The Board will summarize 
the relevant evidence where appropriate, and the Board's 
analysis below will focus specifically on what the evidence 
shows or fails to show on each of his claims.  Dela Cruz v. 
Principi, 15 Vet. App. 143, 148-49 (2001) (a discussion of 
all evidence by the Board is not required when the Board has 
supported its decision with thorough reasons and bases 
regarding the relevant evidence).


Evaluation of Post-traumatic Stress Disorder

Service connection was initially granted for psychoneurosis, 
anxiety type, in an April 1951 rating decision.  A 
noncompensable evaluation was assigned from August 1948.  A 
February 1963 rating decision increased the evaluation to 10 
percent disabling from October 1962.  A December 1996 rating 
decision re-characterized the service connected psychiatric 
disability as post-traumatic stress disorder and continued 
the 10 percent evaluation.  A May 2002 rating decision 
increased the evaluation to 50 percent, from December 2000.  
A December 2002 rating decision increased the evaluation to 
70 percent, also from December 2000. The veteran contends 
that he is entitled to a 100 percent schedular evaluation for 
his service connected post-traumatic stress disorder.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2006).  Separate diagnostic codes identify the various 
disabilities. Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2006).

The veteran's post-traumatic stress disorder is currently 
rated as 70 percent disabling under Diagnostic Code 9411.  
Under that code, a 100 percent evaluation requires total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.

The current 70 percent evaluation is appropriate where there 
is occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression affecting 
the ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

A 50 percent evaluation is warranted for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment or abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  A 30 
percent disability rating is assigned when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  A 10 
percent disability rating is assigned when there is 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or symptoms controlled by continuous medication.  38 
C.F.R. Part 4.130, Diagnostic Code 9411 (2006).

A VA psychiatric examination was conducted in April 2002.  
The veteran reported that over the years he had experienced 
intrusive thoughts and nightmares which had improved to some 
degree.  Currently, his sleep was better even though he 
awakened often.  He sometimes had thoughts related to his war 
experiences but he did everything he could to avoid watching 
or reading material that would remind him of the war.  He 
reported a significant startle reaction which was not as 
serious as it was years ago.  The veteran also reported 
irritability, vigilance, anxiety, and trouble concentrating.  
He could have a depressed mood on and off for parts of the 
day but never all day for two weeks in a row.  The veteran 
reported a good appetite and denied panic attacks or 
psychotic symptoms.  The veteran was married to his wife of 
nearly 50 years.  He spent a lot of time alone reading or 
doing puzzles since he had to give up golf due to medical 
problems.  On examination, the veteran made good eye contact 
and interacted appropriately.  His speech was of normal tone 
and he was coherent, although he often made tangential 
references.  He was able to think well abstractly.  There was 
no evidence of delusions, hallucinations, or disorganized 
thinking.  The veteran did not manifest suicidal or homicidal 
thinking. His affect showed anxiety with a good range.  
Cognitive functions were intact.  The diagnosis was post- 
traumatic stress disorder, chronic.  The Global Assessment of 
Functioning (GAF) score was 55.

The most recent VA psychiatric examination of the veteran was 
conducted in November 2002.  The veteran stated that he had 
no relationship with anyone other than his wife.  He had no 
interest or desire in meeting other people.  The veteran 
persisted with a significant startle reaction and 
irritability.  He had trouble concentrating and was aware of 
anxiety on a near-daily basis.  The veteran reported lowered 
energy and a depressed mood from time to time.  He did not 
have much enjoyment in life.  There was no history of panic 
attacks or psychotic symptoms. The veteran spent all of his 
time relatively inactive at home, doing crossword puzzles or 
reading, and felt dissatisfied.  On examination, the 
veteran's speech had an evasive and tangential quality to it.  
He was well oriented to time, place, person, and situation.  
He made fairly good contact and tried to be light, sometimes 
joking, and otherwise interacted appropriately.  There was no 
evidence of delusions, hallucinations, or disorganized 
thinking.  The veteran did not manifest suicidal or homicidal 
thinking.  The examiner noted additional emphasis on 
irritability, lack of relationships, and adversarial 
thinking, as compared to the April 2002 evaluation. The 
veteran's mood was mildly depressed and anxious, with some 
irritability.  Affect was generally appropriate, and 
cognitive functions were intact.  The examiner noted that the 
veteran was unemployable.  The diagnosis was post-traumatic 
stress disorder, chronic, and the GAF score was 45.

A June 2006 report of outpatient treatment noted that the 
veteran has trouble with sleeping and nightmares.  He is 
hypervigilant.  He does not do well with noises.  He does not 
have intrusive thoughts.  Upon examination, the veteran noted 
to be well dressed and groomed, as well as alert and 
oriented.  Mood and affect were ok.  Thought process was goal 
directed and logical.  He reported that he did not feel 
helpless, hopeless, or worthless.  He denied hallucinations 
or delusions.  He denied any suicidal or homicidal plan or 
intent.  Judgment and insight were intact.  The veteran was 
found to have profound social and emotional isolation, and 
was noted to have chronic and complex impairments in both 
social and occupational functioning.  The veteran was 
diagnosed with a GAF of 40.

The Board notes that a GAF of 51 to 60, is defined as 
"moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co- workers)." American 
Psychiatric Association: DIAGNOSTIC AND STATISTICAL MANUAL 
FOR MENTAL DISORDERS, 31 (4TH ed. rev., 1994).

A GAF of 41 to 50 is defined as "serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or serious impairment in social, occupational, 
or school functioning (e.g., no friends, unable to keep a 
job)." American Psychiatric Association: DIAGNOSTIC AND 
STATISTICAL MANUAL FOR MENTAL DISORDERS, 31 (4TH ed. rev., 
1994).

A GAF score of 31 to 40 signifies some impairment in reality 
testing or communication, or major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking, or mood (e.g., where a depressed man avoids 
friends, neglects family, and is not able to work).  
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 31 
(4TH ed. rev., 1994).

It should be noted that these GAF scores are but one piece of 
information to be examined, and the Board is obligated to 
review all pertinent evidence and set forth a decision based 
on the totality of the evidence in accordance with all 
applicable legal criteria.

Taking into account all relevant evidence, the Board finds 
that the preponderance of the evidence of record is against a 
finding that the veteran would be entitled to an increased 
rating for his service connected PTSD.  In this regard, 
neither the two recent VA examination reports, nor the 
veteran's recent outpatient treatment records, indicate that 
the veteran meets or more nearly approximates the criteria 
for a 100 percent evaluation.  He does not exhibit such 
symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living; disorientation to time or place; memory loss 
for names of close relatives, own occupation, or own name 
that produce total social and occupational impairment.

In this regard, the evidence has consistently shown the 
veteran to be fully oriented, with goal-directed and non-
psychotic thought content.  He has had adequate grooming and 
hygiene, and generally been well oriented.  He has not 
expressed suicidal or homicidal thoughts or otherwise been 
shown to be a persistent danger either to himself or others.  
There is no indication that he has delusions or 
hallunications.  The most recent VA examiner stated that the 
veteran's post-traumatic stress disorder symptoms made him 
unemployable, however total occupational and social 
impairment has not been demonstrated.  Significantly, the 
veteran remains married and he expressed interest in 
improving his level of trust of others.

In view of the foregoing, the Board finds that the veteran is 
not entitled to an evaluation in excess of 70 percent for 
post-traumatic stress disorder.  38 C.F.R. Part 4, Code 9411 
(2006).  The evidence for and against the veteran's claim is 
not in relative equipoise, thus the reasonable doubt rule 
does not apply.  38 C.F.R. § 3.102 (2006).


Effective Dates

The veteran contends that he is entitled to an earlier 
effective date for his 70 percent evaluation for post-
traumatic stress disorder and for TDIU.
The general rule with respect to the effective date for an 
award of increased compensation is that the effective date of 
an award shall be fixed in accordance with the facts found, 
but shall not be earlier than the date of receipt of 
application therefore.  38 U.S.C.A. § 5110(a) (West 2002); 38 
C.F.R. § 3.400 (2006).  An exception to that rule applies 
under circumstances where evidence demonstrates a factually 
ascertainable increase in disability during the 1-year period 
preceding the date of receipt of a claim for increased 
compensation.  In that situation, the law provides that the 
effective date of the award shall be the earliest date as of 
which it is ascertainable that an increase in disability had 
occurred, if application is received within 1 year from such 
date.  38 U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. § 
3.400(o)(2) (2006); see VAOPGCPREC 12-98 (Sept. 23, 1998); 
see also Harper v. Brown, 10 Vet. App. 125 (1997) (noting 
that § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are applicable 
only where the increase precedes the claim (provided also 
that the claim is received within one year after the 
increase) and are not applicable when a claim is filed and 
the increase in disability is subsequently ascertainable).  
In all other cases, the effective date will be the date of 
receipt of claim or date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400(o)(1) (2006).

In Harper v. Brown, 10 Vet. App. 125 (1997), it was noted 
that 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are 
applicable only where the increase precedes the claim 
(provided also that the claim is received within one year 
after the increase) and are not applicable when a claim is 
filed and the increase in disability is subsequently 
ascertainable.  The Court further noted that the phrase 
"otherwise, date of receipt of claim" in 38 C.F.R. § 
3.400(o)(2) provides the applicable effective date when a 
factually ascertainable increase occurred more than one year 
prior to receipt of the claim for increased compensation.

The VA Office of General Counsel (hereinafter referred to as 
"GC") explored the legislative history of 38 U.S.C.A. § 
5110(b)(2) and noted that this provision was added in order 
to permit retroactive payment of increased compensation from 
the date of the increase in disability up to 1 year, when 
that date is ascertainable, and was intended by Congress to 
provide additional disability compensation up to 1 year 
retroactive to the date on which the event establishing 
entitlement to additional benefits occurred, i.e., the date 
on which the increase in disability occurred.  With regard to 
the regulatory history of 38 C.F.R. § 3.400(o)(2), the GC 
noted that this section was added to permit payment of 
increased disability compensation retroactively to the date 
the evidence established the increase in the degree of 
disability had occurred, and that it was intended to be 
applied in those instances where the date of increased 
disablement could be factually ascertained with a degree of 
certainty, and was not intended to cover situations where 
there was no evidence of entitlement to an increased 
evaluation prior to the date of the claim.  The GC concluded 
that, where a veteran submitted a claim alleging an increase 
in disability within 1 year prior to the VA's receipt of the 
claim and medical evidence subsequently substantiated the 
increase in disability, the effective date of the award of 
increased disability compensation was the date as of which it 
was ascertainable, based on all the evidence of record, that 
the increase occurred.  See VAOPGCPREC 12-98 (September 23, 
1998).

Thus, in fixing an effective date for an award of increased 
compensation, VA must make two determinations.  It must 
determine when a claim for increased compensation was 
received, and when a factually ascertainable increase in 
disability occurred.

With respect to the first determination, a specific claim in 
the form prescribed by the Secretary must be filed in order 
for benefits to be paid to any individual under the laws 
administered by VA.  38 U.S.C.A. § 5101(a) (West 2002); 38 
C.F.R. § 3.151(a) (2006).  Any communication or action 
indicating intent to apply for one or more benefits under the 
laws administered by VA from a claimant may be considered an 
informal claim.  38 C.F.R. § 3.155(a) (2006).  When a claim 
has been filed which meets the requirements of 38 C.F.R. § 
3.151, an informal request for increase or reopening will be 
accepted as a claim.  38 C.F.R. § 3.155(c) (2006).

VA must look to all communications from a claimant that may 
be interpreted as applications or claims - formal and 
informal - for increased benefits and is requested to 
identify and act on informal claims for benefits.  See 
Servello v. Derwinski, 3 Vet. App. 196 (1992).

Regarding when a factually ascertainable increase in 
disability occurs, the Board notes that disability ratings 
are determined by applying the criteria set forth in the VA 
Schedule for Rating Disabilities (rating schedule), found in 
38 C.F.R. Part 4. Disability ratings are intended to 
compensate impairment in earning capacity due to a service- 
connected disorder.  38 U.S.C.A. § 1155 (West 2002).  
Evaluation of a service-connected disorder requires a review 
of the veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2 (2006); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).


Effective Date of 70 Percent Evaluation for Post-traumatic 
Stress Disorder.

A December 1996 rating decision denied an evaluation in 
excess of 10 percent for post-traumatic stress disorder.  The 
veteran did not appeal this decision and it is final.  38 
U.S.C.A. § 7105(c) (West 1991 & 2002); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (1996 & 2006).

A May 2002 rating decision increased the evaluation to 50 
percent, from December 2000.  A December 2002 rating decision 
increased the evaluation to 70 percent, also from December 
2000.  The veteran disagreed with the assigned effective date 
and subsequently perfected this appeal.

The Board must look at all the medical evidence and 
communications from the veteran subsequent to the final 
December 1996 rating action in order to determine when an 
informal claim for increase was filed.  On December 29, 2000, 
VA received a statement in support of claim wherein the 
veteran indicated that he wished to request service 
connection for post-traumatic stress disorder (in fact, the 
veteran's service connected psychiatric disability had been 
characterized as post-traumatic stress disorder since the 
December 1996 rating decision).  This was followed by a 
statement dated in January 2001 requesting "an increase" to 
his post-traumatic stress disorder evaluation.  VA medical 
records reflecting treatment for PTSD following the 1996 
rating action and prior to the claim for increase in December 
2000, do not show that it was factually ascertainable that an 
increase in disability had occurred.  Thus, even if any of 
the treatment records could be construed as an informal 
claim, pursuant to 38 C.F.R. § 3.157, there was no basis for 
establishing an effective date earlier than December 29, 2000 
for a higher rating.

In reviewing the medical evidence preceding the December 29, 
2000, receipt of the claim for increase, the Board notes a VA 
mental health clinic note dated in May 2000.  On that 
evaluation note, the veteran reported that he often became 
anxious and occasionally depressed.  The examiner noted that 
the veteran's mood was mildly dysphoric and anxious.  His 
affect was congruent with mood, and he showed good eye 
contact.  His speech was clear, coherent, goal-directed, and 
devoid of any delusional material.  He denied suicidal or 
homicidal ideas or plans.  There was excessive worrying.  The 
veteran denied auditory/visual hallucinations, and there was 
no evidence of paranoid or other delusional thought 
processes.  The examiner stated that there was no evidence of 
psychosis and no major cognitive deficits.  The diagnosis was 
generalized anxiety disorder with depressed mood, rule out 
dysthymia.  The GAF score was 60.

On a December 28, 2000, mental health clinic note, the 
veteran reported that he had become increasingly irritable, 
with sad mood, frustration, and a lack of motivation. The 
examiner noted that the veteran's mood was dysphoric and he 
broke down when talking about his military experience.  His 
affect was congruent with mood, and he showed good eye 
contact.  The veteran's speech was clear, coherent, goal- 
directed, and devoid of any delusional material.  He denied 
suicidal or homicidal ideas or plans.  There was excessive 
worrying.  The veteran denied auditory/visual hallucinations, 
and there was no evidence of paranoid or other delusional 
thought processes.  The examiner stated that there was no 
evidence of psychosis and no major cognitive deficits. 
Insight and judgment were good.  The diagnosis was 
generalized anxiety disorder with depressed mood.

There is no basis in the May 2000 or December 2000 VA 
treatment records for the assignment of a rating greater than 
10 percent for post-traumatic stress disorder.  As noted 
above, the 10 percent evaluation is appropriate where there 
is occupational and social impairment due to mild or 
transient symptoms which decreased work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress.  It was not shown that post-traumatic 
stress disorder resulted in occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events).  38 C.F.R. Part 4, Diagnostic 
Code 9411.

The May 2000 and December 2000 medical evidence does not 
demonstrate the symptoms contemplated for a rating greater 
than 10 percent.  The December 2002 rating decision that 
increased the evaluation of the veteran's post-traumatic 
stress disorder to 70 percent based that determination solely 
on the findings of the November 2002 VA examination, 
including the GAF score of 45, and, in particular, the 
examiner's statement that the veteran was not employable.

The veteran's claim for increased evaluation was pending 
since December 29, 2000, but as illustrated by the foregoing, 
the increase in his post-traumatic stress disorder to the 70 
percent level was not factually ascertainable until the 
November 2002 VA examination.  Thus, as the effective date 
assigned is already earlier than the date of factually 
ascertainable increase, there is no basis for an effective 
date earlier than the presently assigned December 29, 2000, 
for a 70 percent evaluation for post-traumatic stress 
disorder.  As the preponderance of the evidence is against 
the veteran's claim, the reasonable doubt doctrine is not for 
application.  See 38 U.S.C.A. § 5107(b) (West 2002).


Effective Date for TDIU

The December 2002 rating decision granted TDIU from December 
29, 2000, the effective date of the 70 percent evaluation for 
post-traumatic stress disorder.  In determining entitlement 
to an earlier effective date, the Board must first consider 
when the veteran filed his claim for TDIU.  In this regard, 
the Board notes that where a veteran submits evidence of a 
medical disability, makes a claim for the highest rating, and 
additionally submits evidence of unemployability, the VA must 
consider entitlement to TDIU benefits.  See Roberson v. 
Principi, 251 F.3d 1378 (Fed. Cir. 2001).

As noted above, the veteran's claim for increased rating was 
received December 29, 2000.  On July 29, 2002, the RO 
received a formal claim for TDIU.  On review of the record, 
the Board construes the April 25, 2002, VA examination 
report, in which the veteran contends that he "would not be 
able to tolerate a boss" as an informal claim for TDIU.

Having determined that April 25, 2002, is the date of claim 
for purposes of assigning an effective date, the Board must 
look to the evidence to determine when it was "factually 
ascertainable" that the criteria for TDIU were met.  In 
making this determination, the Board would ordinarily 
consider evidence beginning April 25, 2001, which is 1-year 
prior to the date of claim and the earliest possible 
effective date under the circumstances of this case.  
However, since the RO has assigned an effective date of 
December 29, 2000, which is earlier than April 25, 2001, as 
the effective date of the TDIU award, there is no need for 
that exercise.

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that if there is only one such disability, such 
disability shall be ratable as 60 percent or more and if 
there are two or more disabilities, there shall be at least 
one disability ratable at 40 percent or more and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a) (2006).

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b) (2006).  A 
finding of total disability is appropriate "when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 
4.15 (2006).

Entitlement to a total compensation rating must be based 
solely on the impact of the veteran's service-connected 
disabilities on his ability to keep and maintain 
substantially gainful work.  See 38 C.F.R. §§ 3.340, 3.341, 
4.16 (2006).  The question in a TDIU case is whether the 
veteran is capable of performing the physical and mental acts 
required by employment and not whether the veteran is, in 
fact, employed.  Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993).

The veteran had a combined evaluation of 40 percent from 
October 1962 until December 28, 2000. The assignment of a 70 
percent evaluation for post-traumatic stress disorder 
effective from December 29, 2000, increased his combined 
evaluation to 80 percent as of that date.

Thus, as of December 29, 2000, the schedular criteria for 
TDIU were met.  In addition to the schedular requirements, a 
grant of TDIU requires that the veteran's service-connected 
disabilities preclude substantially gainful employment.

In his July 2002 claim for TDIU, the veteran reported that he 
last worked in 1993. The VA psychiatric examination report 
dated in April 2002 noted that the veteran had worked in a 
variety of jobs following service, primarily in the 
engineering field. He was not currently employed, however, 
the examiner noted that "occupational therapy may be 
helpful."

The November 2002 VA psychiatric examination report noted 
that the veteran was unemployable due to his symptoms of 
post-traumatic stress disorder.

The claims folder does not contain any medical opinion prior 
to November 2002 that the veteran was precluded from 
substantially gainful employment due to his service-connected 
disabilities.  The grant of TDIU was based on the November 
2002 examination report, and the RO assigned the effective 
date in accordance with the effective date of the rating 
increase that allowed the veteran to meet the schedular 
criteria for TDIU, even though that was earlier than the date 
on which TDIU was factually ascertainable.  The record 
contains no evidence that the veteran was unemployable due to 
his service-connected disabilities prior to November 2002.  
Thus, as the effective date assigned is already earlier than 
the date 


of factually ascertainable increase, there is no basis for an 
effective date earlier than the presently assigned December 
29, 2000, for TDIU.  As the preponderance of the evidence is 
against the veteran's claim of entitlement to an earlier 
effective date for
TDIU, the reasonable doubt doctrine is not for application.  
See 38 U.S.C.A. § 5107(b) (West 2002).


ORDER

Entitlement to an increased evaluation for post-traumatic 
stress disorder, currently evaluated as 70 percent disabling, 
is denied.

Entitlement to an evaluation of 70 percent for post- 
traumatic stress disorder prior to December 29, 2000, is 
denied.

Entitlement to an effective date earlier than December 29, 
2000, for a grant of entitlement to a total disability rating 
based on individual unemployability (TDIU) due to service- 
connected disabilities, is denied.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


